Name: Commission Regulation (EC) No 1620/94 of 4 July 1994 amending and correcting Regulations (EEC) No 1913/92 and (EEC) No 2255/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the beef and veal sector
 Type: Regulation
 Subject Matter: regions of EU Member States;  means of agricultural production;  trade;  animal product
 Date Published: nan

 No L 170/18 Official Journal of the European Communities 5. 7. 94 COMMISSION REGULATION (EC) No 1620/94 of 4 July 1994 amending and correcting Regulations (EEC) No 1913/92 and (EEC) No 2255/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of, 15 June 1992 introducing specific measures for the Azores and Madeira concerning certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas Regulation (EEC) No 1600/92 provides for the establishment, for the beef and veal sector and for the period 1 July 1994 to 30 June 1995, of the quantities of the specific supply balances for the Azores and Madeira with beef and veal, male bovines for fattening and pure ­ bred breeding animals ; Whereas the quantities of the forecast supply balances for those products were fixed by Commission Regulation (EEC) No 1913/92 (3), as last amended by Regulation (EC) No 577/94 (4), and by Commission Regulation (EEC) No 2255/92 (*), as last amended by Regulation (EEC) No 2139/93 0 ; Whereas, pending further information to be supplied by the competent authorities, and in order to guarantee continuity of the specific supply arrangements, the balance laid down in Article 2 of Regulation (EEC) No 1601 /92 should be adopoted for a period limited to three months on the basis of the quantities determined for the 1993/94 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . Annex I to Regulation (EEC) No 1913/92 is hereby replaced by Annex I to this Regulation. 2. Annex I to Regulation (EEC) No 2255/92 is hereby replaced by Annex II to this Regulation. 3 . Annex III to Regulation (EEC) No 1913/92 is hereby replaced by Annex III to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . (2) OJ No L 180, 23. 7. 1993, p. 26. (3) OJ No L 192, 11 . 7. 1992, p. 35. (4) OJ No L 74, 17. 3 . 1994, p. 1 . (0 OJ No L 219, 4. 8 . 1992, p. 37. [&lt;) OJ No L 191 , 31 . 7. 1993, p. 96. 5. 7. 94 Official Journal of the European Communities No L 170/19 ANNEX I ANNEX I Madeira : forecast supply balance for beef and veal sector products for the period 1 July to 30 September 1994 (tonnes) CN code Description of goods Quantity 0201 Meat of bovine animals, fresh or chilled 750 0202 Meat of bovine animals, frozen 500' ANNEX II ANNEX I Supply balance for Madeira for male bovine animals for fattening for the period from 1 July to 30 September 1994 CN code Description Number of animals (head) ex 0102 90 Bovine animals for fattening 725' ANNEX III ANNEX III PART 1 Azores : Supply of pure-bred breeding bovines originating in the Community for the period from 1 July to 30 September 1994 CN code Description Number of animals to be supplied Aid (ECU/head) 01021000 Pure-bred breeding bovines (') : 40 750 PART 2 Madeira : Supply of pure-bred bovines originating in the Community for the period from 1 July to 30 September 1994 CN code Description Number of animals to be supplied Aid (ECU/head) 01021000 J Pure-bred breeding bovines ('): | 50 | 750 (') Entry under this subheading is subject to the conditions laid down in the relevant Community provisions.'